Cooper, J.,
delivered the opinion of the court.
The complainant is not entitled to maintain his bill as one to remove a cloud from his title because he does not show therein that he is either the legal or equitable owner of the land described in it. True, he says he “ is the true and equitable owner by purchase *155in fee simple with deed of general warranty from David and Ailsey Robinson, his wife,” but there is no statement that his vendors had any title themselves, and if they had not he acquired none by his purchase. The statement is not that he is the equitable owner of the property, but that he is the owner in a particular way, to wit: by purchase from Robinson and wife. But whether such purchase made him such owner, depends upon the question whether they had title, and there is no averment that they had. The bill is not maintainable as a creditor’s bill, because the complainant comes as purchaser and not as creditor. He was once a creditor, and as such may have been entitled to have the title of the defendants divested or subjected to his demand. But that he is now creditor is nowhere shown, and though all the facts stated may be true, non constat that, he may have been fully paid all the debts due him by Robinson.

Decree affirmed.